Citation Nr: 0946084	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  99-20 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for dysthymic 
disorder, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
fracture of the left hip with arthritic changes to the left 
femur, evaluated as 60 percent disabling from August 29, 
1988, 70 percent disabling from May 20, 1997 to April 14, 
1998, and 30 percent disabling from June 1, 1999.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 
1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from June 1999 and March 2004 rating decisions of 
the Regional Office (RO).  

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in May 2007 for further development 
and adjudicative action.  The case has been returned to the 
Board for further appellate review.

The Board notes that the May 2007 decision denied a temporary 
total disability rating under the provisions of 38 C.F.R. 
§ 4.30 based on convalescence following May 2001 surgery.  
The claim was denied because the Veteran did not timely file 
the claim within one year of the surgery.


FINDINGS OF FACT

1.  The Veteran's service-connected dysthymic disorder is 
currently manifested by moderate symptoms, including anxiety, 
irritability and sleep disruption, but with relevant, 
coherent, and productive speech, good judgment and insight, 
no panic attacks, stable employment with a recent promotion 
to supervisor, and no homicidal ideation.  

2.  Prior to April 14, 1998, the Veteran's disability did not 
manifest in fracture of the shaft or anatomical neck of the 
femur with nonunion or painful motion.  

3.  From June 1, 1999, the Board finds that the Veteran's 
disability did not manifest in limitation of flexion to 10 
degrees of the thigh; fracture of the surgical neck of the 
femur with a false joint; impairment of the femur with 
nonunion, without loose motion, and weightbearing preserved 
with the aid of a brace; or moderately severe residuals of  
hip replacement surgery manifesting in weakness, pain, or 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & West Supp 2008); 38 C.F.R. §§ 4.3, 4.130, 
Diagnostic Code 9411 (2008).

2.  From March 2, 1997, one year prior to the date of the 
Veteran's claim, the criteria for a rating in excess of 60 
percent for residuals of a fracture of the left hip with 
arthritic changes to the left femur have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.71a, 
Diagnostic Codes 5250, 5252 (2008). 
 
 3.  From May 20, 1997, the criteria for a rating in excess 
of 70 percent for residuals of a fracture of the left hip 
with arthritic changes to the left femur have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 
4.71a, Diagnostic Codes 5250, 5252 (2008).
4.  From June 1, 1999, the criteria for a rating in excess of 
30 percent for residuals of a fracture of the left hip with 
arthritic changes to the left femur have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.71a, 
Diagnostic Codes 5250, 5252 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in an April 2004 letter issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claims for increased ratings, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  This letter advised the Veteran to submit evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity, and 
additional disablement caused by his disabilities.  This 
letter also advised that evidence showing the impact of his 
disabilities on his employment was needed.  An April 2007 
letter, issued in conjunction with the claim for an increased 
rating for his shell fragment wound of the right buttock, 
notified the Veteran of how VA determines disability ratings 
and effective dates, informed the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability and the effect that the symptoms have on his 
employment, and provided examples of pertinent medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores v. Shinseki, --- 
F.3d ---, 2009 WL 2835434 (Fed. Cir., Sep. 4, 2009) (VCAA 
notice in a claim for increase need not be veteran specific 
and need not include reference to impact on daily life).  The 
case was readjudicated in September 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records and examination reports.  

There is no indication that there are additional relevant 
records to obtain and there is no additional notice that 
would aid in substantiating the claim.  The Board 
additionally notes that the Veteran is a supervisor at a 
national service organization and is well informed concerning 
his claims for increased compensation and VA adjudication of 
such claims.  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
veteran.  See Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).




Dysthymic Disorder

The Veteran's dysthymic disorder is rated under Diagnostic 
Code 9433.  38 C.F.R. § 4.130.  A 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 
 
A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9433. 

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 21 to 30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acting grossly inappropriately, suicidal 
preoccupation), or an inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
A GAF score of 11 to 20 indicates that there is some danger 
of hurting oneself or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement), or an occasional failure to maintain minimal 
personal hygiene, or gross impairment in communication.

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2008).  

In this case, the Veteran's service connected dysthymic 
disorder is evaluated as 30 percent disabling under 
Diagnostic Code 9433.

Turning to the evidence of record, a July 2000 private 
treatment record from Dr. E indicates that the Veteran's 
mental health symptoms consisted of reduced depression and 
anxiety with less despair; infrequent passive suicidal 
ideation; a regained appetite; feeling overwhelmed; 
procrastination at work with impaired work productivity; 
avoidance of emotions; dissociative states; being easily 
distracted; non-assertion; worthlessness with very low self-
esteem; blunted effect; indecisiveness; forgetfulness; 
episodes of social withdrawal and isolation; and 
irritability; a current GAF score of 50; the highest score 
for the twelve months prior being 70.  The examiner also 
indicated that the Veteran was active in Alcoholics Anonymous 
and in church; with improved interpersonal relationships.  
Dr. E also submitted the Veteran's treatment notes dated from 
June 2000 to February 2008.  The examiner indicated current 
GAF scores ranging from 50 to 55 and GAF scores indicated 
during the previous year ranging from 70 to 73.  Dr. E 
indicated throughout this time period that the Veteran 
displayed normal speech; good hygiene; intact thought 
processes and content; intact memory, orientation, judgment 
and insight; constricted affect with an anxious mood; and 
decreasing irritability as of February 2008.  The examiner 
additionally indicated that the Veteran had passive suicidal 
ideation during December 2004.  There were also notations 
concerning sleep difficulties resulting in early wakening.  

The Veteran was afforded a VA examination during June 2002.  
The examiner indicated that the Veteran had worked for 
Disabled American Veterans (DAV) since 1989 with favorable 
work reviews; even though the Veteran felt his depression and 
anxiety made it difficult for him to carry out his duties.  
The Veteran indicated that he had irritability; social 
withdrawal; crying spells; and ongoing sleep problems; with a 
history of suicidal ideation but not attempts.  The Veteran 
was described as having good hygiene and grooming; with 
appropriate responses; good eye contact; halting and 
pressured speech which was somewhat over productive; however, 
speech was generally relevant and coherent; thought processes 
were rational, coherent and goal directed; with no evidence 
of hallucinations, delusions, obsessions, compulsions, 
phobias or ritualistic behaviors; with episodically 
interrupted cognitive functioning; and a constricted affect 
with a high state of anxiety.  The examiner indicted the 
Veteran did well on simple tasks of short-term memory and 
concentration; however, the Veteran reported he had problems 
with more complex tasks.  The Veteran's insight and judgment 
were described as good.  The examiner indicated that he felt 
the Veteran derived significant esteem from his work with 
only moderate occupational impairment; however, he was 
socially somewhat limited in his capacity to be comfortable 
and relate appropriately to others with moderately impaired 
personal and social adjustment.  The examiner indicated the 
Veteran had a GAF score of 55.  The examiner additionally 
indicated that the Veteran had no severe impairments 
regarding his basic competence for maintaining himself 
independently and carrying out his activities of daily 
living.    

Treatment records from Psychopharmacology Consultants of 
Albany indicate the Veteran was seen between November 2004 
and April 2008.  The examiner indicated a GAF score of 50 
during November 2004 with passive suicidal ideation but no 
occupational impairment.  Later records indicate GAF scores 
between 70 and 80 with stable mood noted and enjoyment of 
work and family life.

The Veteran was afforded a VA examination during July 2009 
with the same examiner who conducted his 2002 examination.  
The Veteran indicated that he had been diagnosed with 
attention deficit disorder by his psychiatrist.  The Veteran 
indicated he attended Alcoholics Anonymous meetings four 
times a week.  The examiner reported the Veteran's hygiene 
and grooming were good; speech was somewhat rapid, pressured 
and overproductive but otherwise relevant and coherent; 
affect was appropriate with full range; thought processes 
were rational and goal directed; with no evidence of 
hallucinations, delusions, obsessions, compulsions, phobias 
or ritualistic behaviors; and a constricted affect.  The 
Veteran did well on simple short term memory and 
concentration but he reported frequented disruptions with 
more complex tasks.  The examiner indicated that the Veteran 
had social anxiety and was quite withdrawn and avoiding 
family members; however, at work he functioned at a least on 
a marginally adequate level.  Also, the examiner indicated 
that the Veteran had been working for the DAV since 1989 and 
had been promoted to supervisor; noting that the Veteran 
enjoyed his job but historically his depression and anxiety 
had caused impairment.  The Veteran was not suicidal or 
homicidal.  The Veteran contended that he had episodes of 
rage at home with violence towards his children and frequent 
arguments with his wife.  The examiner indicated that the 
Veteran had severe anhedonia; however, his presentation on 
that day was no different than his last VA examination during 
2002.  There was no evidence of mania or psychosis and 
insight and judgment were considered good.  The Veteran was 
diagnosed with depressive disorder, not otherwise specified, 
chronic, moderate; generalized anxiety disorder, chronic, 
moderate and social anxiety disorder, with impairment which 
could be more severe.

The preponderance of the evidence is against a finding that 
the Veteran manifests symptoms which would warrant a 50 
percent disability rating.  It is not reported that the 
Veteran has had a flat affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; memory 
impairment; impaired judgment or impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board additionally notes that the 
Veteran's disability symptomatology is inconsistent when 
comparing private records and VA examinations.  However, as 
the private examiners are the long-term caretakers for this 
Veteran's mental health, the Board finds the private records 
to be more probative than the VA examiner's opinion; however, 
the Board notes in this regard that the VA examiner felt the 
Veteran's disability had not worsened during the previous 
seven years.  In this regard, the Board notes that the 
Veteran's mood is stable and a private treatment note 
indicates he has no occupational impairment with regard to 
his mental health disability.  Additionally, private records 
indicate positive relationships with family, to include 
remaining married to his spouse of many years,  and 
participating in activities which demand social contact such 
as church and attending Alcoholics Anonymous meetings on a 
frequent basis.  The Board additionally notes that the 
Veteran has worked as a DAV representative for approximately 
twenty years and is now the supervisor for the organization 
at a large VA Medical Center.  Further, the Veteran's anxiety 
and depressive symptomatology are contemplated in the 30 
percent disability rating.  

For the reasons set forth above, the Board finds that the 
Veteran's disability picture has not reflected symptomatology 
which more nearly approximates the criteria for a 50 percent 
rating, nor is the evidence on this point in relative 
equipoise.  As the criteria for the next higher, 50 percent 
rating have not been met, it logically follows that the 
criteria for the 70 percent rating or 100 percent rating-
requiring a showing of symptoms of even greater severity-
likewise have not been met.  In this context, the Board notes 
that the Veteran has sporadically reported suicidal ideation 
without a plan.  However, the GAF scores assigned indicate 
any such symptoms are not impacting his occupational or 
social ability.  The Board notes that the Veteran reported he 
had become violent with his children and argued with his 
wife.  However, treatment records and a prior examination 
fail to reveal complaints or findings of impaired impulse 
control or a propensity to violence; nor is there any type of 
mention of familial problems in the Veteran's treatment 
records ranging over a period of years.  Thus, the Board 
finds that the Veteran's PTSD symptomatology is best 
contemplated overall by the 30 percent criteria.

Left Hip

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); see also 38 
C.F.R. § 4.45 (2008).

The Veteran's left hip disability was evaluated under 
Diagnostic Codes 5255-5054 as 60 percent disabling from 
August 29, 1988, 70 percent disabling from May 20, 1997 to 
April 14, 1998, and 30 percent disabling from June 1, 1999.  
The Veteran's date of claim in regards to his increased 
rating for his left hip disability is March 2, 1998.  The 
Board notes that the Veteran received a total disability 
rating for his left hip from April 15, 1998 to May 30, 1999.  
The Board additionally notes that the Veteran's left hip 
disability has been rated by analogy.

Diagnostic Code 5250 provides for rating the hip on the basis 
of ankylosis. Favorable ankylosis of the hip in flexion at an 
angle between 20 and 40 degrees and slight adduction or 
abduction warrants a 60 percent rating; intermediate 
ankylosis warrants a 70 percent rating; extremely unfavorable 
ankylosis, the foot not reaching the ground, crutches 
necessitated warrants a 90 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5250.
Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2008).  Limitation of extension 
of the thigh to 5 degrees warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  Limitation of 
flexion of the thigh to 45 degrees warrants a 10 percent 
evaluation; limitation of flexion of the thigh to 30 degrees 
warrants a 20 percent evaluation; limitation of flexion to 20 
degrees warrants a 30 percent evaluation; limitation of 
flexion to 10 degrees warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5252.  Where there is 
limitation of abduction to the point at which the claimant 
cannot cross his legs, a 10 percent evaluation is warranted.  
Where there is limitation of abduction of the thigh with 
motion lost beyond 10 degrees, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5253. 
 
Under Diagnostic Code 5255, a 10 percent rating is assigned 
where there is malunion of the femur with slight knee or hip 
disability.  A 20 percent rating requires moderate knee or 
hip disability, while a 30 percent rating requires marked 
knee or hip disability.  A 60 percent rating is warranted for 
fracture of the surgical neck of the femur with a false 
joint.  A 60 percent rating is also warranted for impairment 
of the femur with nonunion, without loose motion, and 
weightbearing is preserved with the aid of a brace.  Finally, 
an 80 percent rating is in order where there is fracture of 
the shaft or anatomical neck of the femur with nonunion or 
with loose motion.  38 C.F.R. § 4.71a, Diagnostic Code 5255. 
 
For hip replacement by prosthesis, the minimum rating is 30 
percent.  A 50 percent rating is warranted for moderately 
severe residuals of weakness, pain, or limitation of motion.  
A 70 percent evaluation is assigned where there is markedly 
severe residual weakness, pain or limitation of motion 
following implantation of prosthesis.  Following implantation 
of prosthesis with painful motion or weakness such as to 
require the use of crutches warrants a 90 percent rating.  A 
100 percent rating is granted for one year following 
implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5054.
Turning to the evidence of record, a May 1997 private 
orthopedic consultation indicates that the Veteran used a 
cane and limped to the left side; had an obvious leg length 
discrepancy of 3 cm on the left side; marked absence of 
motion of the hip in that he had no abduction, actually being 
fixed in slight adduction with no internal or external 
rotation and only approximately a 40 degree arc of motion in 
his hip which was painful at the end ranges.  X-ray evidence 
indicated the Veteran had a deformed femoral head due to 
posttraumatic arthritis and avascular necrosis.  A March 1998 
treatment note indicates that the Veteran came in for a 
preoperative discussion with the orthopedic surgeon.  The 
examiner indicated that the Veteran's neurological and 
vascular examinations were within normal limits.  The Veteran 
subsequently underwent a total hip replacement on April 15, 
1998.  

The Veteran had x-rays during May 2001.  Initially, the 
examiner indicated that there was no evidence of fracture in 
the distal shaft of the left femur.  An addendum indicates 
that after further review, there was an undisplaced fracture 
of the proximal shaft of the left femur.

An April 2000 treatment note from Northeast Orthopedics 
indicates that the Veteran was walking satisfactorily with 
satisfactory strength but he had some atrophy of the left 
thigh and calf.  An x-ray showed satisfactory alignment of 
the hip prosthesis.  Overall, the Veteran was indicated to be 
asymptomatic with only occasional thigh pain.  And April 2001 
treatment note indicates that the Veteran's left hip was 
doing well with x-rays indicating he was relatively 
osteopenic.  

Records from St. Peter's Hospital dated May 2001 indicate 
that the Veteran had open reduction and internal fixation 
left femoral shaft fracture with plate and cerclage wires due 
to a left femur shaft fracture, periprosthetic.  The 
Veteran's range of motion in the knee and hip were noted as 
satisfactory.  

A May 2001 private medical record from Northeast Orthopedics 
indicates that the Veteran could return to work on May 29, 
2001 (following surgery for his left femur shaft fracture) at 
three days per week for two weeks and then resume his five 
days a week schedule.  However, a July 2001 treatment record 
indicates that the Veteran was then working 24 hours per week 
with a continued limited schedule for the next 10 to 12 
weeks.  A September 6, 2001 treatment note indicates that the 
Veteran could return to an 8 hour day.  An October 2001 
private medical record from Northeast Orthopedics indicates 
that x-rays showed satisfactory alignment and positioning of 
the fracture which had occurred earlier that year.  Treatment 
records from January 2002 indicate the Veteran was healing 
well.  A July 2002 treatment record indicates the Veteran was 
complaining of residual weakness and fatigue.  A September 
2002 private medical record from Northeast Orthopedics 
indicates that the Veteran walked with only a minimal limp 
and had good strength on gait and stance to ambulate 
independently.  An April 2005 treatment note indicates that 
the Veteran's x-rays showed osteoporosis but his fractures 
healed well; his hip was in a good position and the Veteran 
was functioning well.                                                                    

The Veteran was afforded a VA examination during June 2002.  
The examiner indicated that the Veteran had fallen in 2001 
and fractured his left femoral shaft at the level of the tip 
of the femoral component of the hip replacement; open 
reduction with plates, screw fixation on the distal fragment 
and cerclage fixation of the proximal femoral fragment was 
subsequently performed.  The Veteran indicated that he did 
not push, pull, lift, kneel, squat, or stoop.  He had 
difficulty descending stairs but could walk about a city 
block with no difficulty.  The Veteran had minimal tenderness 
on palpitation above the tronchanter or the inguinal region.  
Left hip flexion was 95, external rotation was 30 degrees; 
internal rotation was 10 degrees and he could fully extend to 
0 degrees.  The examiner additionally indicated that painful 
symptoms would lead to early fatigue, weakened movements and 
ultimately loss of coordination.  

Private medical records from October 2003, Associates in 
Occupational Medicine, P.C. indicate that the Veteran was had 
been diagnosed with a displaced fracture of his left femur 
adjacent to his previous total hip prosthesis in the past.  
The Veteran was diagnosed with osteoporosis at that time and 
he performed an exercise program to improve his condition.  
The Veteran complained of residual left mid thigh pain which 
increased with walking.  Range of motion in the left hip was 
indicated to 85 degrees flexion.  There were mild deficits in 
internal rotation, abduction and extension.  The Veteran was 
observed to have a normal gait.  The Veteran could perform a 
1/2 squat, favoring the left hip.  The examiner indicated that 
the Veteran was medically fit to continue with the duties and 
activities of his job without specific restrictions.  The 
examiner also indicated that it was his opinion that the 
Veteran's current condition with regard to his left hip and 
femur was stable.  

The Veteran was afforded a May 2005 VA joints examination.  
However, the examination only considered the Veteran's right 
knee.  

The Veteran was afforded an additional VA examination during 
March 2006.  The Veteran indicated that he did very well with 
his left hip after his hip replacement surgery during 1998 
with no current pain or stiffness; no giving way, 
instability, or swelling; no corrective devices or assistive 
devices; no dislocation or subluxation.  The Veteran recited 
his history concerning his 2001 slip and fall with a broken 
femur resulting; adding that he only had current problems 
with a lot of walking or when his son sat on his leg; 
discomfort was reported as mild and intermittent.  
Additionally, he reported he had no current treatment; no 
systemic symptoms; no flare-ups; no interference with 
activities of daily living except for some aching with 
prolonged walking; and some weakness in the left thigh since 
his original injury in 1970.  The Veteran's range of motion 
in his left hip was 100 degrees of flexion; 30 degrees 
abduction; 25 degrees adduction; 30 degrees of internal and 
external rotation; all without discomfort.  With repetitive 
motion, there was no change.  There was no tenderness with 
palpitation of the left hip or in any aspect of the left 
thigh.  The Veteran's leg length was 39 inches bilaterally.  
Neurological testing revealed 4.5/5 strength in the left 
quadriceps and all other motor groups in the lower 
extremities being 5/5 with decreased sensation to pinprick in 
the left lateral thigh with otherwise intact sensation in the 
lower extremities.  The examiner also indicated that the 
Veteran's in-service left hip fracture was at least as likely 
as not a contributing factor to his fall and subsequent left 
femur fracture in May 2001.     

As mentioned previously, a May 2007 decision denied a 
temporary total disability rating under the provisions of 38 
C.F.R. § 4.30 based on convalescence following May 2001 
surgery.  The claim was denied because the Veteran did not 
timely file the claim within one year of the surgery.  
Therefore, the Board does not have jurisdiction over the 
issue of post-surgical convalescence.

Prior to April 14, 1998, the Board finds that the Veteran's 
disability did not manifest in fracture of the shaft or 
anatomical neck of the femur with nonunion or painful motion.  
The medical evidence of record for that time frame does not 
indicate nonunion or painful motion with regards to the 
femur.  Concerning the examiner's comment in May 1997 that 
the Veteran's hip was fixed in slight adduction, this would 
only yield a 60 percent rating under Diagnostic Code 5250 for 
hip ankylosis and thus no increased rating.

From June 1, 1999, the Board finds that the Veteran's 
disability did not manifest in limitation of flexion to 10 
degrees of the thigh; fracture of the surgical neck of the 
femur with a false joint; impairment of the femur with 
nonunion, without loose motion, and weightbearing preserved 
with the aid of a brace; or moderately severe residuals of  
hip replacement surgery manifesting in weakness, pain, or 
limitation of motion.  Concerning the Veteran's condition 
post-surgery, the Veteran indicated that the Veteran 
complained of pain only with prolonged walking and he 
exhibited non-compensable ranges of motion throughout the 
time period.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board additionally notes that no ankylosis was indicated 
after the Veteran's hip replacement surgery.
The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's disabilities.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an increased rating for dysthymic disorder, 
currently evaluated as 30 percent disabling is denied.

Entitlement to an increased rating for residuals of a 
fracture of the left hip with arthritic changes to the left 
femur, evaluated as 60 percent disabling from August 29, 
1988, 70 percent disabling from May 20, 1997 to April 14, 
1998, and 30 percent disabling from June 1, 1999 is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


